Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13) and Specie 2 (Figs. 14-16) in the reply filed on 05/12/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al US2006/0235500.
Regarding claim 1, Gibson discloses a cochlear implant [0020-21] for use with a micro camera (43) including a housing, a light source (41) and inherently include 
a lens(29) associated with the distal region of the electrode array[see fig.1][0133-0136];an optical fiber bundle(15), including a distal end adjacent to the lens(29) and a proximal end, that extends from the lens (29), through the flexible body, and outwardly from the proximal region of the electrode array[see fig.1];
a camera interface (area of 40 connecting optical fiber 15), in which the proximal end of the optical fiber bundle (15) is located, and capable of receiving the micro camera in such a manner that the proximal end of the optical fiber bundle (15) is capable to be adjacent to the light sensor[see fig.4]; and at least one illumination guide(14) that extends from the camera interface to the cochlear lead[fig.1 and 5].
Regarding claim 2, wherein the lens(29) is secured to the optical fiber bundle(15) and projects outwardly from the flexible body[see fig.1-2][0039,0077-0078].
Regarding claim 3, wherein the lens is embedded within the flexible body[0039]
Regarding claim 4, wherein the lens is a molded portion of the flexible body[0039].
5, wherein the at least one illumination guide(14) extends to distal region( location of the opening 17) of the cochlear lead[see fig.1].
Regarding claim 6, wherein the flexible body is formed from transparent material; and the at least one illumination guide does not extend to distal region of the cochlear lead[0136]. 
Regarding claim 9, wherein the camera interface includes a resilient housing with a camera receptacle that is configured to receive the micro camera [fig.4 (these features inherently flows from Gibson device)].
Regarding claim 10, wherein the camera interface includes an interface connector that is configured to mate with an aperture on the micro camera housing[fig.4 (these features inherently flows from Gibson device)]..
Regarding claim 11, wherein the interface connector comprises a rigid interface connector [fig.4 (these features inherently flows from Gibson device)].
Regarding claim 12, wherein the camera interface includes a lens that focuses light from the optical fiber bundle (15) onto a predetermined location within the camera interface [fig.4].
Regarding 13, a micro camera, including a housing, a light source (41) and inherently includes a light sensor, mounted to the camera interface (40)[0128][see fig.4].



Allowable Subject Matter

Claims 7-8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(a)     Gal et al US2015/0305603, Gal discloses a medical imaging system 10 may include a fiber optic camera 12, a video processing console 40 and a display monitor 60. In alternative embodiments, system 10 may include only camera 12 and video processing console 40 or only camera 12. However, for ease of description, monitor 60 and video processing console 40 are described as part of system 10 in this embodiment. (Neither FIG. 1 nor any subsequent figures are drawn to scale. Various devices and parts of devices in various figures may be magnified, relative to other devices and parts, to enhance clarity of the figures.)[0038].
(b)     Yamauchi et al US2019/0117258, Yamauchi discloses an ear endoscope system 1 includes an endoscope 2 (only a portion of the tip side of the endoscope 2 is illustrated in FIG. 1), which is a rigid endoscope for ears, and a cochlear implant insertion-assisting device 3, which is an attachment device attached to the endoscope 2. The cochlear implant insertion-assisting device serves as a holding mechanism or a holding device for elongated medical instruments. The cochlear implant insertion-assisting device 3 is attached to the sheath 4 so as to be movable along the sheath 4 of the endoscope 2 in the longitudinal direction. The sheath 4 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.